PER CURIAM.
Issuance of mandate in this case was delayed pending the rendition of an opinion by the Florida Supreme Court in Hall v. State, 517 So.2d 678 (Fla.1988). Upon consideration of Hall we now reaffirm our previous opinion of October 1, 1986, except that we now reverse appellant’s conviction and sentence for possession of a firearm while engaged in a criminal offense and remand this cause to the trial court with directions that appellant be resentenced forthwith.
ANSTEAD, GUNTHER and STONE, JJ., concur.